DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the at least one liquid level sensor is disposed in a liquid reservoir at an outlet of the economizer” in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“non-adjustable main throttle element” in claim 1;
“adjustable auxiliary throttle element” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the non-adjustable main throttle element appears to be drawn to an orifice plate (per paragraph [0018]), or known equivalents. The adjustable auxiliary throttle element appears to be drawn to an electronic expansion valve (per paragraph [0019]), or know equivalents. 

Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 11, the claim recites “the at least one liquid level sensor is disposed in a liquid reservoir at an outlet of the economizer” which lacks adequate support and fails to comply with the written description requirement. Claim 11 depends from claim 1, and previously recited claim 8 (which is now incorporated into claim 1) and recites that the at least liquid level sensor is disposed at an outlet of the condenser. Claim 11 as originally filled was separate and distinct from originally filed claim 8 (now incorporated into claim 1, from which claim 11 now depends), this creates an issue of lack of written description since the originally filled specification does not support the at least one liquid level sensor at the reservoir at both the outlet of the condenser and the outlet of the economizer. In fact the original disclosure had the reservoir at the outlet of the condenser and in an upstream position of the economizer (see Fig 6-8 and paragraph [0024]). The fact that the limitation was presented in both the original specification and the original claim does not mean that the issue of a lack of adequate written description may arise, “the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention MPEP 2163 I A. Thus claim 11 now stands rejected as per lack of adequate written description.
Claims 12-13 are rejected based on their dependency to claim 11. 

112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the claim recites “the at least one liquid level sensor is disposed in a liquid reservoir at an outlet of the economizer” which renders the claim indefinite for a number of reasons. Firstly, it is unclear whether the claim is referring to the liquid reservoir recited in claim 1, or if the claim is introducing a new liquid reservoir. Further, it is unclear how the liquid reservoir can be at both the outlet of the condenser and an outlet of the economizer. In fact the original disclosure had the reservoir at the outlet of the condenser (as recited in claim 1) and in an upstream position of the economizer (see Fig 6-8 and paragraph [0024]). Therefore the claim is rendered indefinite. For the purposes of examination, the Examiner will interpret the claim to be referring to the liquid reservoir recited in claim 1, and to mean that the liquid reservoir is at an inlet of the economizer, which is in accordance with the best understanding of the specification and drawings. 
Claims 12-13 are rejected based on their dependency to claim 11. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lifson (US 2009/0320506, previously cited) in view of Jaster (US 5,435,145 – provided by Applicant in the IDS, previously cited).

Regarding claim 1, Lifson teaches a refrigeration system (Title), comprising: 
a compressor (52, Fig. 4, paragraph [0017]), a condenser (24, Fig. 4, paragraph [0013]), a throttle flow path (defined as the lines 90 and 76 in Fig. 4 as described in at least paragraph [0019]) , and an evaporator (38, Fig. 4, paragraph [0015]) connected in sequence (see Fig. 4); 
wherein a non-adjustable main throttle element (74, Fig. 4, see paragraph [0019] which notes 74 is a fixed orifice) is disposed in the throttle flow path (see 74 disposed on 76 in Fig. 4); 
an economizer (54, Fig. 4, see paragraph [0015]), wherein the throttle flow path is connected between the condenser and the economizer (this limitation is not required as the claim is claimed in the alternative) or connected between the economizer and the evaporator (see 90, 76 positioned between the economizer 54 and evaporator 38 in Fig. 4); and 
further comprising: a bypass flow path (see the line with 26 positioned on in Fig. 4), wherein the bypass flow path is connected to the throttle flow path respectively at the upstream and downstream of the main throttle element (see Fig. 4), and provided with an adjustable auxiliary throttle element thereon (26, Fig. 4, see paragraph [0019]); 
a controller (see paragraph [0015] which explicitly notes a system control that is not shown in the Figures).
Lifson does not teach:
at least one liquid level sensor, disposed upstream or downstream of the throttle flow path, and configured to detect the liquid level, 
wherein the least one liquid level sensor is disposed in a liquid reservoir at an outlet of the condenser; and 
wherein the controller is configured to control the opening of the auxiliary throttle element according to a liquid level signal from the least one liquid level sensor.
Jaster teaches a refrigerant flow rate control in a vapor compression cycle (Jaster, Title) which teaches controller which controls the duty cycle of a pulse width modulated solenoid valve based on the liquid level determined by a liquid level sensor (Jaster, 28, Fig. 3, see col. 2, lines 30-35, further see col. 4, lines 26-32), wherein the liquid level sensor includes a first and second liquid level sensor (Jaster, 28a and 28b, Fig. 3, col. 5, lines 40-48) disposed in a liquid reservoir (Jaster, see the sensors 28a and 28b disposed in 15 which is defined as the liquid reservoir) at an outlet of a condenser of the system (see Jaster the level sensor 28 disposed at the outlet of the condenser 14 in Fig. 1, see col. 3, lines 35-45). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson with a liquid level sensor that features two switches disposed in a liquid reservoir at an outlet of a condenser, as taught by Jaster, in order to increase the pulse width of its control signal when the liquid level is above the upper liquid level switch and decreases the pulse width of its control signal when the liquid level is below the lower liquid level switch (Jaster, col. 2, lines 45-50).

Regarding claim 9, Lifson as modified teaches the refrigeration system according to claim 1, wherein at least one liquid level sensor includes a first liquid level sensor is disposed at a first height of the liquid reservoir, and a second liquid level sensor is disposed at a second height of the liquid reservoir (Jaster, see 28a and 28b in Fig. 3, further see col. 5, lines 40-45). See motivation in claim 1. 

Regarding claim 10, Lifson as modified teaches the refrigeration system according to claim 9, but does not specifically teach the first liquid level sensor is disposed at 2/3 of the height of the liquid reservoir, and the second liquid level sensor is disposed at 1/3 of the height of the liquid reservoir. However, Jaster does teach that the first liquid level sensor is at a first height that is higher than the second liquid level sensor in the liquid reservoir (Jaster, 28a is higher than 28b in Fig. 3). Therefore, the claimed relationship of the liquid level sensors relative to the height of the liquid reservoir is merely a result effective variable, the general conditions of which are recognized by the prior art. Specifically, the claim requires the liquid level sensors to be at certain heights in the liquid reservoir. As Lifson as modified teaches two liquid level sensors at different heights in the liquid reservoir, it is not patentably distinguishable to claim certain heights in the liquid reservoirs. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with the first liquid level sensor is disposed at 2/3 of the height of the liquid reservoir, and/or the second liquid level sensor is disposed at 1/3 of the height of the liquid reservoir, as it would have been obvious to try in order to assess how having liquid level sensors at these heights effects the efficiency of the system. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lifson in view of Jaster, further in view of Khatri (US 2005/0086950).

Regarding claim 3, Lifson as modified teaches the refrigeration system according to claim 2, but does not specifically teach that the main throttle element includes at least one orifice plate. Khatri teaches a refrigeration system (Khatri, Title) which teaches that a fixed orifice throttle device can be an orifice plate (Khatri, paragraph [0021]). Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with a main throttle element which includes at least one orifice plate, as Khatri teaches that throttle device can be orifice plates (Khatri, paragraph [0021]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lifson in view of Jaster and Khatri, further in view of Kumar (US 2009/0199656, previously cited).

Regarding claim 4, Lifson as modified teaches the refrigeration system according to claim 3, but does not teach the at least one orifice plate comprises a first orifice plate and a second orifice plate. Kumar teaches a system for managing pressure and flow rate (Kumar, Title) which teaches a first and second orifice plate (Kumar, first orifice plate 102, second orifice plate 104, Fig. 1, see paragraph [0017]) in which the distance by which the two orifice plates are separated is dependent on the diameters of the orifice plates (see Kumar, paragraph [0017] which notes “In some embodiments, the distance X is preferably equal to 6 times of the first diameter (d1) and/or 6 times of the second diameter (d2)” further see the distance X in Fig. 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with a first and second orifice plate separated by a distance determined by diameter, as taught by Kumar, in order to increase the turbulence in the in the flow path and thereby increasing the rate of heat transfer in the system. 
 
Regarding claim 5, Lifson as modified teaches the refrigeration system according to claim 4, but does not specifically teach that a distance between the first orifice plate and the second orifice plate is three times of a tube diameter of the throttle flow path.  However, Kumar does teach that the distance between the plates is determined by diameters of the orifice plates themselves (Kumar, paragraph [0017]) and further notes that the distance between the two orifice plates is optimized to reduce pressure and flow rate incident (see Kumar, at least paragraphs [0017] and [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with a distance between the first and second orifice plates being three times the value of the tube diameter in the flow path, as it would have been obvious to try to one of ordinary skill in the art as Kumar already teaches optimizing the distance between orifice plates based on orifice plate diameters and therefore adjusting the optimization of the distance between the plates to be based on the tube diameter in order to assess the benefits on pressure reduction. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lifson in view of Jaster, further in view of Zhang (US 2014/0123698).

Regarding claim 6, Lifson as modified teaches the refrigeration system according to claim l, but does not specifically note that the auxiliary throttle element is an electronic expansion valve. Zhang teaches that compared to conventional throttle mechanisms, electronic expansion valves have a strong advantage in overheat control and energy saving (Zhang, paragraph [0003]). Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with the auxiliary throttle element which is an electronic expansion valve, as Zhang teaches that electronic expansion valves have a strong advantage in overheat control and energy saving since electronic expansion valves may realize accurate control (Zhang, paragraph [0003])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lifson in view of Jaster and Zhang, further in view of Duerr (DE102014204936.9 – for the sake of citation the USPGPUB US 2016/0375745 is utilized in the rejection below, previously cited).

Regarding claim 7, Lifson as modified teaches the refrigeration system according to claim 6, but does not teach a filter is included upstream of the electronic expansion valve, the filter being arranged on the bypass flow path. Duerr teaches a filter is particularly advantageous if it is mounted in the flow direction upstream of an expansion in order to filter particles that can damage the expansion valve (Duerr, paragraph [0025]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with a filter arranged upstream of the expansion, as taught by Duerr, in order to filter particles that can damage the expansion valve (Duerr, paragraph [0025]).
Through the combination of references, the filter would be arranged in the bypass flow path as Lifson as modified teaches the expansion valve being arranged in the bypass flow path, and Duerr specifically teaches a motivation for positioning a filter upstream of an expansion valve. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lifson in view of Jaster, further in view of Kasahara (US 4,062,199).

Regarding claim 11, Lifson as modified teaches the refrigeration system according to claim 1, wherein the at least one liquid level sensor is disposed in a liquid reservoir (Jaster, 28a and 28b, Fig. 3, col. 5, lines 40-48), but does not teach that the liquid reservoir is at an inlet of the economizer (in accordance with the 112b rejection made above). 
Kasahara teaches a refrigerating apparatus (Kasahara, Title) which teaches a liquid reservoir (Kasahara, 5, Fig. 1, col. 3, lines 4-10) that is positioned at an outlet of the condenser (Kasahara, 4, Fig. 1, col. 3, lines 4-10) and an inlet of the economizer (Kasahara, 17, Fig. 1, col. 3, lines 15-20).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with the liquid reservoir at an inlet of an economizer, as taught by Kasahara, as Kasahara teaches this configuration between the reservoir and economizer is known which thereby makes the positioning obvious to try to one of ordinary skill in the art in order to assess how positioning the reservoir at the inlet of the economizer benefits the refrigeration system.
Through the combination of references, the at least one liquid level sensor is disposed in the liquid reservoir as taught by Jaster. See claim 1 above. 

Regarding claim 12, Lifson as modified teaches the refrigeration system according to claim 11, but does not teach that the at least one liquid level sensor a first liquid level sensor is disposed at a first height of the liquid reservoir, and a second liquid level sensor is disposed at a second height of the liquid reservoir. 
Jaster teaches a refrigerant flow rate control in a vapor compression cycle (Jaster, Title) which teaches controller which controls the duty cycle of a pulse width modulated solenoid valve based on the liquid level determined by a liquid level sensor (Jaster, 28, Fig. 3, see col. 2, lines 30-35, further see col. 4, lines 26-32), wherein the liquid level sensor includes a first and second liquid level sensor (Jaster, 28a and 28b, Fig. 3, col. 5, lines 40-48) disposed in a liquid reservoir (Jaster, see the sensors 28a and 28b disposed in 15 which is defined as the liquid reservoir) at an outlet of a condenser of the system (see Jaster the level sensor 28 disposed at the outlet of the condenser 14 in Fig. 1, see col. 3, lines 35-45). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with a liquid level sensor that features two switches disposed in a liquid reservoir at an outlet of a condenser, as taught by Jaster, in order to increase the pulse width of its control signal when the liquid level is above the upper liquid level switch and decreases the pulse width of its control signal when the liquid level is below the lower liquid level switch (Jaster, col. 2, lines 45-50).

Regarding claim 13, Lifson as modified teaches the refrigeration system according to claim 12, but does not teach the first liquid level sensor is disposed at 2/3 of the height of the liquid reservoir, and/or the second liquid level sensor is disposed at 1/3 of the height of the liquid reservoir. 
However, Jaster does teach that the first liquid level sensor is at a first height that is higher than the second liquid level sensor in the liquid reservoir (Jaster, 28a is higher than 28b in Fig. 3). Therefore, the claimed relationship of the liquid level sensors relative to the height of the liquid reservoir appears to merely be a result effective variable, the general conditions of which are recognized by the prior art. Specifically, the claim requires the liquid level sensors to be at certain heights in the liquid reservoir in order to achieve a desired result of liquid level measurement at different levels of the rerservoir. As Lifson as modified teaches two liquid level sensors at different heights in the liquid reservoir, it is not patentably distinguishable to claim certain heights in the liquid reservoirs as there are only so many possible configurations that the liquid level sensors can be positioned relative to each other. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with the first liquid level sensor is disposed at 2/3 of the height of the liquid reservoir, and/or the second liquid level sensor is disposed at 1/3 of the height of the liquid reservoir, as it would have been obvious to try in order to assess how having liquid level sensors at these heights effects the efficiency of the system. 

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Lifson (US 2009/0320506) in view of Jaster (US 5,435,145).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
the liquid reservoir is positioned at an outlet of the condenser, the throttle flow path is positioned at an outlet of the liquid reservoir and the economizer is positioned at an outlet of the throttle flow path.
Lifson as modified specifically teaches the throttle flow path positioned at an outlet of the economizer and connected to the inlet of the evaporator. This makes a potential combination impossible, absent impermissible hindsight as it would fundamentally change how Lifson operates. 
Thus, the modification would not be obvious and the claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of claim 25. 

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763